 

Exhibit 10.3

 

January 1, 2009

 

Lifetime Brands, Inc.

Attention: Ronald Shiftan

1000 Stewart Avenue

Garden City, NY 11530

 

Dear Mr. Shiftan:

 

RE: Employment Agreement dated June 28, 2007 by and between Lifetime Brands,
Inc. and Laurence Winoker (the “Employment Agreement”)

 

As discussed, I hereby agree to irrevocably waive my right under Section 3(a) of
the Employment Agreement to receive an annual increase in base salary for the
period commencing on January 1, 2009 and ending on December 31, 2009 based on
changes in the Bureau of Labor Statistics Consumer Price Index for New
York-Northern New Jersey-Long Island, NY-NJ-CT-PA (the “CPI Index”). However, my
base salary for the one year period commencing on January 1, 2010 and ending on
December 31, 2010 shall be adjusted based on the annualized compounded increase
in the relevant CPI index from January 1, 2008 to December 31, 2009. (For
example, if I earned a base salary of $100,000 for the period commencing January
1, 2008 and ending on December 31, 2008 and would have received a 3% increase in
my base salary for the period commencing January 1, 2009 and ending on December
31, 2009 based upon the increase in the relevant CPI index, I will continue to
be paid a base salary of $100,000 for the one year period commencing on January
1, 2009 and ending on December 31, 2009, rather than a base salary of $103,000.
If the relevant CPI index increases 4% from January 1, 2009 to December 31,
2009, my base salary will be $107,120 for the one year period commencing on
January 1, 2010 and ending on December 31, 2010). All other terms and conditions
of the Employment Agreement remain in full force and effect.

 

Sincerely,

 

/s/ Laurence Winoker

 

Laurence Winoker

 

Accepted and Agreed:

LIFETIME BRANDS, INC.

 

/s/ Ronald Shiftan                                               

By: Ronald Shiftan, Vice Chairman and COO

 

--------------------------------------------------------------------------------